OPINION — AG — **** TRAINING SCHOOLS — CHILDREN — NON-RETURN **** 1. THE FAILURE OF A PARENT TO RETURN HIS CHILD TO A STATE SCHOOL FOR BOYS AFTER CHECKING SAID CHILD OUT UNDER AN OKLAHOMA PUBLIC WELFARE COMMISSION POLICY OF PERMITTING PARENTS TO CHECK THEIR CHILDREN OUT ON SUNDAYS AND TAKE THEM OFF OF CAMPUS FOR A PERIOD NOT TO EXCEED ONE-HALF DAY DOES NOT CONSTITUTE "CONTRIBUTING TO THE DELINQUENCY OF A MINOR" AS PROVIDED IN 21 O.S. 1961 SECTION 856[21-856] [21-856].  2. THE FAILURE OF A PARENT TO RETURN HIS CHILD TO A STATE SCHOOL FOR BOYS AFTER CHECKING SAID CHILD OUT UNDER AN OKLAHOMA PUBLIC WELFARE COMMISSION POLICY OR PERMITTING PARENTS TO CHECK THEIR CHILDREN OUT ON SUNDAY AND TAKE THEM OFF OF CAMPUS FOR A PERIOD NOT TO EXCEED ONE-HALF DAY IS NOT A VIOLATION OF THE CRIMINAL STATUTES OF THE STATE OF OKLAHOMA ROBERT H. MACY